PER CURIAM.
Upon the authority of the opinion of the Supreme Court (No. 547, October Term, 1931) 52 S. Ct. 538, 76 L. Ed.-, delivered in this case and in the companion ease of Joseph S. MaeLaughlin, Collector of Internal Revenue for the First District of Pennsylvania, Appellant, v. Allianee Insurance Company of Philadelphia,, Appellee (No. 548, October Term, 1931) 52 S. Ct. 538, 76 L. Ed.-, on questions certified to/ the Supreme Court, the judgment against the Insurance Company of the State of Pennsylvania, Appellant [49 F.(2d) 361], is affirmed.